*548
By the Court.

Jenkins, J.,
delivering the opinion.
A reversal of the judgment of the Court below is asked, because the Court erred in ruling out the deposition of Turner, the witness. They were ruled out on the ground, that he had not fully answered their cross-interrogatory. The part unanswered is: “ where is the defendant ?” (at the time witness answered.) Every other part of the interrogatory is answered.
1st. This part as to the whereabouts of the defendant is also answered to the extent that it can be material. The object was to ascertain whether or not defendant was present at the examination of witness.
The answer shows that he was not.
2d. Defendant not being present, witness could not possibly know where he was, nor was it material. The reason for rejecting the testimony was insufficient.. The testimony seems to be important.
The judgment must be reversed and a new trial had.
Let the judgment be reversed.